Title: From John Adams to Boston Patriot, 10 August 1809
From: Adams, John
To: Boston Patriot


				
					Sirs,
					Quincy, August 10th, 1809.
				
				24th October, 1780—wrote to my correspondent in London: “Give me leave to trouble you to send me two newspapers, the General Advertiser and the Morning Post. Let them be sent constantly by the post. I have an opportunity already of seeing some other papers.Let me beg the favor of your sending me, also, General Burgoyne’s and General Howe’s narratives. When your funds are near exhausted, let me know. It would be but affectation in me, to offer money to Mr. Laurens, who cannot be at a loss: if he could be, he or you for him may command me. Where are Manly and Cunningham? If you can assist them, command me.”1780, October 27—wrote to Congress: “It seems to be now certain, that some of Mr. Laurens’ papers were taken with him.  There have been sent to his Most Serene Highness, the Prince of Orange, copies of letters from Mr. De Neufville, Mr. Gillon, Mr. Stockton and Colonel Derrick, and a copy of a plan of a treaty, proposed between the city of Amsterdam and Mr. William Lee.The Prince was much affected at the sight of these papers, and laid them before their Noble and Grand Mightinesses, the states of Holland and Westfriesland. One gentleman, at least, was present, who had been concerned in the transaction, who handsomely avowed the measure. The Regency of Amsterdam have since given, in writing, an unanimous avowal of it, and of their determination to support it. The letters of Mr. De Neufville and Mr. Gillon are said to be decent and well guarded. So that, upon the whole, it seems to be rather a fortunate event, that these papers have been publicly produced. I wish I could say the same of Mr. Laurens’s captivity, but I cannot. The rigor of his imprisonment and the severity of their behavior to him, are not at all abated.”

Upon this occasion, Messieurs Printers, I ought to observe, that although Mr. Vanberakel, with all that honor, integrity and fortitude which marked his character thro’ the whole course of his life, frankly avowed the measure, and although the Regency of Amsterdam resolved to support it, yet it is certain, the discovery of it spread an universal consternation throughout the Seven Provinces. I do not remember to have found one person who pretended to see the wisdom of it, though no man doubted the purity of the design. It was irregular.—Mr. Lee had no authority. The city could scarcely be said to have authority to bind itself to a man who had none. The city could not pledge the faith of the nation.—The utmost amount of it could be no more than an invitation to Congress to send an ambassador to the Hague. I have always believed that the Regency was importuned into this measure by Mr. De Neufville, who was then a very busy and a very popular man upon the Exchange of Amsterdam.1780, October 31—wrote to Congress: “The British ministry, by the terrible examples of the rioters, have so intimidated the nation, and by their success in the late elections, have so great a majority in Parliament, that they think themselves secure for seven years, and seem determined to go on with more vigor than ever.The letters from their Generals, Clinton and Cornwallis, &c. shew that they are now adopting a new system. These letters are full of panegyrics upon the tories and refugees.—Gage, the two Howes, and Burgoyne, made light of these auxiliaries, which made Mr. Galloway their enemy, and he has been very industrious in exposing their characters.—Indeed the ministry seem to be wholly governed now by Mr. Galloway, and their Generals seem to have adopted the same sentiments. The consequence is, that in America, at least where the British army rules, the refugees are cherished. Cornwallis, in his last letter, in which he gives an account of his battle with General Gates, assures the ministry that he is determined to make some examples among his prisoners: and private letters say that he hanged seventeen upon the field of battle, in the face of his army. But none of these are more decisive proofs of their present system than their treatment of Mr. Laurens, whom they are holding up to that nation in the frightful character of a rebel, knowing that this


word and this idea is enough to inflame them beyond all degrees of reason.It is not only in England and America, that they mean to spread a terror. They think they can terrify all nations; the Hollanders in particular. They have sent over to his Most Serene Highness, the Prince of Orange, some copies of letters taken with Mr. Laurens. I cannot learn that there are any, but from Mr. De Neufville and Mr. Gillon, who are here. But it is propagated that there are many more; and Mr. Vanberekel and the Baron Van Der Capellen are named. But I have very good reason to believe that they have not a line of either. The English are giving out, as is their practice every fall, that they are determined to send great forces to America. Fourteen regiments are talked of. Ten thousand men are talked of. But these threats will be executed as usual.—Fourteen regiments, if they send them, will not produce four thousand men in America, to repair all their losses in North America and the West Indies.We have one enemy more pernicious to us than all their army, and that is, an opinion, which still prevails in too many American minds, that there is still some justice, some honor, some humanity, and some reason in Great Britain; and that she will open her eyes and make peace. That there are individuals who have these virtues, cannot be doubted. Rome had many such, even after the Ultimi Romanorum. But they were so few in comparison to the whole, and had so little share in government, that by their endeavors to bring things back, they only served to make the nation more miserable.I am so fully convinced that peace is a great way off, and that we have more cruelty to encounter than ever, that I ought to be explicit to Congress. We shall be forced to wean ourselves from the little remainders of affection and respect for that nation; nay even from curiosity. While we are treated as we are, I cannot think it decent, that any American should voluntarily set his foot on British ground. The practice is too common to step over, upon motives of curiosity, pleasure or business; and I cannot but think it ought to be discountenanced.”1780, November 3d—wrote to Mr. Henry Grand, at Paris. “I have received your favor of October 13th, and thank you for your care in sending the letters. The newspapers may come by any opportunity. I should be obliged to you to send the newspapers regularly to Congress. The Journal des Seavans, and that of Mr. Linguet, you may keep, or send along to me, as you please: but I shall not renew the subscription for these.”Same day—“Mr. Adams presents his compliments to Mr. Van Blomberg, and wishes to know the answer of Mr. Bowens, because the business has been delayed so long, that it has become necessary to come to a conclusion as soon as possible.”

This Mr. Bowens and Sons, were a capital house in Amsterdam, near relations of Mr. Fickor, who recommended them to me, after the Vollenhovens had refused—Although these gentlemen received me very kindly and politely, as the Vollenhovens had done, and had given me some hopes, yet the Prince’s denunciation of Mr. Vanberekel and the Burgomasters of Amsterdam, had excited such an alarm, that the Bowens were intimidated, and refused.Same day—wrote to Mr. Dumas, at the Hague: “I have received the letter you did me the honor to write me on the 1st, and thank you for the information it contains. Enclosed are extracts of some letters concerning Mr. Laurens. You may depend upon the veracity and accuracy of the account in them; perhaps it may be useful to publish them, in whole or in part. This I leave to your discretion.”1780, November 4—wrote to Dr. Franklin: “Mr. De Neufville brought me this morning, a number of bills of exchange, drawn upon Mr. Laurens in the month of July, amounting to 7 or 800 sterling, and informed me that your excellency had declined becoming responsible for them, and referred him to me. I have enquired of Mr. Searle, who informs me there are about twenty thousand pounds in such bills, now on their way. If there were only 7 or 800 pounds, I would accept them for the honor of the United States, and run the venture of being able to pay them, by borrowing, or some other way: but twenty thousand pounds is much beyond my private credit. I have been, and am still pursuing all those measures to which I am advised, by gentlemen in whose judgment I can justify placing confidence, and am not without hopes of succeeding in some measure; but I have not as yet been able to obtain any money, nor any certainty of obtaining any in future. I write this, therefore, to your excellency, that if you could see your way clear, to become responsible for these bills, for the present, I will engage to see them paid with the money I may borrow here, if I borrow enough before the term of their payment expires, or as much of them as I shall be able to borrow. But in this case, if I shall not succeed in obtaining the money, your excellency will be answerable.—I should be sorry that the credit of the United States should suffer any stain, and would prevent it, if I could; but at present it is not in my power. The successes of the English in the Southern States, added to the many causes that obstructed our credit in this republic, before and since, some of which it would not be prudent at present to explain, will render a loan here difficult, but I still hope not quite impracticable.”1780, November 7—wrote to my correspondent in London: “Yours of the 24th, 27th and 31st ult. came, all together, last night. The note in that of the 27th, is of much importance to me. I wrote some time ago, to see if any thing could be done by way of exchange (of Mr. Laurens.) If a certain set are governed wholly by passion, it must be confessed they have as constant a gale of it, as a tempest so furious, will in the ordinary course of nature admit. C’en est fait, as you say. There are letters here for a certain friend (Mr. Laurens)—can you find out what is to be done with them?Have you seen the publication of the Burgomasters? What do the wise ones think of it? The English nation seems in a fine way. Such characters as my Lords Hillsborough and Loughborough, with a long list of etceteras, shooting up perpendicularly in government, and Burke, Pownal and Hartley, &c. unable to obtain seats, even in the Commons. People and government seem wonderfully cordial and harmonious.”
				
					John Adams.
				
				
			